Grey, J.,
dissenting. I concur with Justice Douglas’ conclusion in his dissent that the trial court was wholly without jurisdiction to consider this adoption.
I do not concur in the conclusion that the rule laid down in In re Adoption of Holcomb (1985), 18 Ohio St. 3d 361, and repeated in In re Adoption of Masa (1986), 23 Ohio St. 3d 163, and In re Adoption of Gibson (1986), 23 Ohio St. 3d 170, places an impossible burden on prospective adoptive parents to show the natural parents’ failure to support or communicate was without justifiable cause.
Here, the burden of proof upon the petitioners would not be so burdensome. In order to determine if Robyn Lay’s failure to pay support for Timyka was without justification, one only needed to ask if John or Judith Lay had ever made a demand for the ordered support upon Robyn. If the answer was “yes,” then such a failure could have been easily deemed unjustifiable by the trial court. There is no evidence in the record that such a demand was ever made. While it is clear from the record that Robyn Lay at least knew of her obligation of support, it is not equally as clear that she was aware that failure to provide that support for a full year could result in the termination of her parental rights with regard to Timyka Lay.
R.C. 3107.07 was enacted to serve at least two purposes. One is to protect the rights of natural parents. The other is to protect the child from the unconcerned, uncaring parent who will not support or communicate with the child, yet who will not consent to an adoption.
By using the word “justifiable” the legislature intended that in each adoption case, the courts must look to see which interest needs the protection of the court. The courts, however, are left to grapple with what is “justifiable” and what is not.
It is ironic that the statute created to protect parental rights can act as a two-edged sword and deprive the unknowing parent of those same rights. It is equally ironic that one party knowing the law can sit back waiting for the statutory one year to run, and thus be able to extinguish the rights of a parent whom he knows to be a loving and concerned parent.
It is obvious from the record that Robyn Lay, although unable to give financial support, offered her daughter Timyka her time and love. Our court system should not encourage the taking of a child from its parent under the circumstances presented to this court in this matter.
As Justice Douglas points out, in Masa, supra, at 169, proving a negative is often difficult, but there is a simple litmus test for establishing lack of justifiable cause, i.e., demand.
In carrying out the legislature’s mandate that the courts determine what is “justifiable” failure to support or communicate, I would suggest that this court adopt a policy of encouraging prospective adoptive parents to make demand on the natural parent for support or communication under threat of proceeding with an adoption. While such a demand cannot be required by this court, evidence of such a demand in the record, and *45evidence of failure following such a demand, would make the clear and convincing standard in Masa, Holcomb and Gibson a workable standard.
While this proposal is only one possible standard, and I concede there may be others and better, I feel that until this Supreme Court adopts standards or guidelines to determine what is “justifiable,” the courts of this state will be left without direction on this important issue.
Locher, J., concurs in the foregoing dissenting opinion.